Citation Nr: 1535056	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stress.

2. Entitlement to service connection for an acquired psychiatric disorder: to include stress, posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to a rating in excess of 10 percent for right knee chondromalacia. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to October 1981, and he served on periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA) in the US Army Reserves from 1981 to 1987 and the Oklahoma Army National Guard between 1988 and 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in July 2012 and July 2013.

In June 2015, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is associated with the claims file.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board also notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. As such, in light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been re-characterized to include a claim of entitlement for an acquired psychiatric disorder: to include stress, PTSD, and depression.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Given the Veteran's statements during his hearing that he is not employed and his assertions that his right knee condition is involved in this lack of employment, the Board notes that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claim, and upon remand, such a notice should be provided.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased rating for right knee chondromalacia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2009 rating decision, the Veteran's claim for entitlement to service connection for stress was denied.  This decision was not appealed within one year and became final.

2. In July 2011, the Veteran submitted an appeal to reopen his claim for service connection for PTSD.

3. The evidence received since the January 2009 rating decision as to the issue of service connection for an acquired psychiatric disorder is relevant and is not cumulative of facts previously considered.




CONCLUSIONS OF LAW

1. The January 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for an acquired psychiatric disorder has been reopened.  To the extent that the Veteran's claim has been adjudicated on appeal, his claim has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection 

In a January 2009 rating decision, the RO denied service connection for stress because it was determined that there was no evidence that any mental condition associated with stress had been clinically diagnosed.  

In March 2009, the Veteran submitted a statement that he wished to appeal the entire January 2009 rating decision.  In September 2009, the Veteran was sent a letter stating that this statement could not be accepted as a notice of disagreement as it was not signed.  The Veteran did not respond to the September 2009 letter or submit new and material evidence regarding his claim for service connection for an acquired psychiatric disorder within one year.  Accordingly, the January 2009 rating decision became final.   

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the January 2009 rating decision included: service treatment records, statements from the Veteran, and VA and private treatment records.

Evidence submitted after the January 2009 rating decision includes a May 2015 opinion from a private psychologist, G.R., Ph.D.  This record states that the Veteran has a diagnosis of PTSD and depression due to his military service.  

The evidence relates to the reason the Veteran's claim for service connection was previously denied and raises a reasonable possibility that the claim could be substantiated.  The Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

The Veteran has asserted that at least one of his in-service stressors occurred during a period of active duty or ACDUTRA.  Specifically, he has stated that he was called up to active duty by the U.S. Army in response to the bombing of the A.P. Murrah Federal Building in 1995.  The Veteran's personnel records indicate that the Veteran received an Oklahoma National Guard (OKNG) Active Duty Service Medal for the period from April 19, 1995 to April 26, 1995 and that he also received the Humanitarian Service Medal (A.P. Murrah Bombing) for the same period.  However, an Army National Guard Retirement Points Statement only indicates that the Veteran had active duty service (either through active duty, ACDUTRA, or active duty for special work) from July 29 to August 12 in 1995.  

While the Veteran's claims file already contains personnel records obtained from the Defense Personnel Records Information Retrieval System (DPRIS), the Oklahoma National Guard Joint Force Headquarters, and records from the Veteran himself, the claims file indicates that the Veteran's full personnel file has not been requested from DPRIS.  As the evidence of record makes it unclear whether the "active duty service" that was performed from April 19, 1995 to April 26, 1995 was active duty service on behalf of the U.S. Armed Forces or the State of Oklahoma, the Board finds that the Veteran's complete personnel file should be requested from DPRIS prior to adjudication by the Board.     

The Veteran also contends that his right knee condition warrants a higher disability rating for the overall functional impairment of his knee.  While the Veteran underwent a VA evaluation regarding this condition in June 2013, the Veteran reported at his June 2015 Board hearing that he felt that his right knee condition had worsened since his previous examination.  He reported increased pain, including to the touch, and reduced ability to perform activities of daily living such as climbing stairs or walking for extended periods.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the evidence of record indicates that the Veteran's condition may have become more severe since his June 2013 examination, the Board finds that a new, comprehensive VA examination, addressing the severity of the Veteran's service-connected right knee condition should be afforded.

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's statements during his 2015 Board hearing indicated that he was not working, in part, due to his service-connected right knee condition.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding VA medical records.

2. The AOJ should undertake appropriate efforts to obtain and associate with the claims file the Veteran's complete personnel file from the DPRIS.  All such attempts should be documented and placed in the claims file.   

3. Schedule the Veteran for an examination to determine the current level of severity of his service-connected right knee disability.  

4. Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  

5. Following the above-directed development, readjudicate all of the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


